— In an action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Kings County, entered May 23, 1980, which, after a jury trial, was in favor of the plaintiff in the principal sum of $100,000. (We deem the notice of appeal from the order denying defendants’ motion to set aside the verdict and/or, in the alternative, to reduce the award as excessive, to be a premature notice of appeal from the judgment. The order is reviewed upon the appeal from the judgment). Judgment reversed, on the law, without costs or disbursements, and new trial granted limited to the issue of damages only, unless within 20 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict in her favor to the principal sum of $70,000, in which event the judgment in her favor, as so reduced and amended, is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated. Damiani, J.P., Lazer, Gibbons and Cohalan, JJ., concur.